Title: From James Madison to Thomas FitzSimons, 13 May 1803
From: Madison, James
To: FitzSimons, Thomas


Sir,
Department of State Washington 13. May 1803.
It is probably owing to the want of many recent arrivals from France, that the information mentioned in your letter of the 10th. has not been officially received. But it certainly is, in every view, expedient for the holders of claims on the French Government to transmit them to Paris; for should the supposed provision for their payment prove unfounded, it would nevertheless be convenient, that they should be at hand to participate in the benefits any favorable conjuncture might afford. You are doubtless apprised that unliquidated claims for supplies furnishied [sic] to the French colonies are to be sent to the colonies for adjustment before they will be admitted at Paris. I am, Sir, &ca.
James Madison
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.


